Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Rejections - 35 USC § 103
Claims 1-5, 7, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pignagnoli (US 2006/0052467 A1) as evidenced by Petrella (U.S. Pat. No. 5,844,012).
Regarding Claims 1 and 4, Pignagnoli teaches methods of making rigid polyisocyanurate foams (Abstract; ¶ 13-14). Pignagnoli teaches embodiments in Examples 10-19 comprising reacting a polyol composition comprising TERATE 4026 polyesterol, blowing agent comprising a mixture of formic acid/water/HFC-245fa, CURITHANE 52 catalyst, and TERACOL 5902 polyether polyol prepared by addition of Petrella, CURITHANE 52 is a trimerization catalyst (Col. 5, Lines 32-39). Such foams differ from the subject matter claimed by the omission of HFC-245fa in the blowing agent mixture. However, Pignagnoli clearly teaches formic acid is the only required blowing agent whereby the polyol compositions may contain additional blowing agents, such as water or HFC-245fa (emphasis added; ¶ 22-24). See for instance the particular foams of Examples 1 and 6 where the blowing agent contains only formic acid and water and Example 5 where the blowing agent contains only formic acid (Table 1). Given Pignagnoli expressly teaches formic acid/water/HFC-245fa, formic acid/water, and formic acid alone are all suitable blowing agent mixtures, it would have been obvious to one of ordinary skill in the art to substitute the formic acid/water/HFC-245fa mixtures of Example 10 with either formic acid alone or a formic acid/water mixture, thereby predictably affording workable polyisocyanurate-based foams. 
Alternatively, Pignagnoli teaches embodiments in Example 1 comprising reacting a polyol composition comprising TEROL 198 polyesterol, blowing agent consisting of a mixture of formic acid and water, CURITHANE 52 catalyst, and Novolac aromatic polyether polyol with polyisocyanate component (¶ 37-44; Table 1). As evidenced by Petrella, CURITHANE 52 is a trimerization catalyst (Col. 5, Lines 32-39). Such foams differ from the subject matter claimed by the use of toluenediamine initiated aromatic polyether polyol instead of Novolac aromatic aromatic polyether polyol. However, Pignagnoli clearly teaches such Novolac polyols are only preferred (¶ 21) and describes inventive examples where toluenediamine-initiated polyols are used Pignagnoli expressly teaches both Novolac polyether polyols and toluenediamine-initiated polyether polyols are both suitable aromatic polyether polyol, it would have been obvious to one of ordinary skill in the art to substitute the Novolac polyether polyol of Example 1 with a toluenediamine-initiated polyether polyol such as TERACOL 5902, thereby predictably affording workable polyisocyanurate-based foams.
Regarding Claim 2, Pignagnoli teaches the foams preferably have 90 percent or more of closed cells (¶ 36).
Regarding Claim 3, the foams of the examples of the present specification are rigid polyisocyanurate foams formed from polyester polyol/TDA polyether polyol and polymeric MDI (i.e. crude MDI). Pignagnoli describes rigid polyisocyanurate foams with the same closed cell content also being prepared from polyester polyol/TDA polyether polyol and crude MDI. The same isocyanate indexes as described within the present specification are taught by Pignagnoli. Since Pignagnoli describes polyisocyanurate foams that are substantially similar, if not identical, to what is described within the specification and encompassed by the claims, it stands to reason such foams would necessarily exhibit the same compressive strength in the absence of evidence to the contrary. 
Regarding Claim 5, Pignagnoli does not indicate what the chemical composition of TERATE 4026 or TEROL 198 is. However, Pignagnoli teaches the polyester polyols used can be formed from acids such as phthalic acid or terephthalic acid (¶ 26). Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a Pignagnoli. 
Regarding Claim 7, Pignagnoli further includes amine catalysts such as dimethylcyclohexylamine (¶ 41), which has one nitrogen atom. 
Regarding Claim 9, in all examples, less than 2 wt% of water is used in the polyol composition. See also Pignagnoli’s express teaching that it is preferably water not exceed 0.75 pbw or even be absent (¶ 24). 
Regarding Claim 10, the examples of Pignagnoli uses other additives such as surfactants and flame retardants (¶ 41, 45, Tables 2 and 3).
Regarding Claims 11 and 12, Pignagnoli uses crude diphenylmethane diisocyanate as polyisocyanate component (¶ 41), which is an aromatic polyisocyanate. The examples illustrate isocyanate indexes ranging from 287-385 (¶ 45, Tables 2 and 3).
Regarding Claim 14, Pignagnoli teaches the foams are useful in thermal insulation applications (¶ 36).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pignagnoli (US 2006/0052467 A1) in view of Szycher (Szycher’s Handbook of Polyurethanes) as evidenced by Petrella (U.S. Pat. No. 5,844,012).
The discussion regarding Pignagnoli and Petrella within ¶ 6-15 is incorporated herein by reference.
Regarding Claim 6, the examples of Pignagnoli differ from the subject matter claimed in that one of the catalysts of claim 6 is not used. Szycher teaches potassium Pignagnoli because doing so would catalyze the formation of cyclic trimers and predictably afford polyisocyanurate foams in accordance with the teachings of Szycher.
Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US 2008/0234402 A1; cited in the IDS received 10/15/2020).
Regarding Claims 1 and 13, Lehmann teaches rigid polyisocyanurate foams blown by means of formic acid (Abstract) and expressly teaches the blowing agent can be formic acid as sole blowing agent or as a mixture with water and/or physical blowing agents (¶ 52). Accordingly, Lehmann expressly teaches embodiments where the blowing agent consists of formic acid or consists of a mixture of formic acid and water. Lehmann teaches the inclusion of trimerization catalyst (¶ 57-64). Lehmann teaches embodiments where foam is obtained via reacting polyisocyanate and polyols, the polyols used is a mixture of polyesterol and polyether alcohol (see for instance ¶ 108-119). Although the polyether alcohol used within the examples is polyol produced via addition of alkylene oxide onto ethylene glycol and not toluenediamine, Lehmann expressly teaches the polyether polyols can be prepared via addition of alkylene oxide onto other starters such as toluenediamine (¶ 44-46). Accordingly, it would have been obvious to one of ordinary skill in the art to substitute the ethylene glycol starter with Lehmann. 
Regarding Claims 2 and 3, Lehmann teaches a closed cell content of greater than 85% and a compressive strength of greater than or equal to 80 kPa (¶ 31). 
Regarding Claim 4, Lehmann teaches the polyether alcohols preferably have hydroxyl values spanning 100 to 400 mg KOH/g (¶ 43). 
Regarding Claim 5, Lehmann teaches polyesterols prepared from phthalic acid, terephthalic acid, or their anhydrides (¶ 47). 
Regarding Claim 6, Lehmann teaches various trimerization catalysts such as potassium formate (¶ 64). 
Regarding Claim 7, Lehmann teaches the further inclusion of amine catalyst and describes several species having less than 6 nitrogen atoms (e.g. bis(dimethylaminoethyl)ether) (¶ 57-62). 
Regarding Claim 9, Lehmann teaches the blowing agent can be formic acid as sole blowing agent (¶ 52), which suggests blowing agents without water. 
Regarding Claim 10, Lehmann teaches other additives such as stabilizers and flame retardants (¶ 69). 
Regarding Claim 11, Lehmann teaches aromatic polyisocyanates (¶ 39; Examples). 
Regarding Claim 12, Lehmann teaches isocyanate indexes preferably ranging from 250-500 (¶ 80). 
Regarding Claim 14, Lehmann teaches use of foams for insulation (¶ 87). 
Response to Arguments
Applicant's arguments filed 11/10/2020 have been fully considered but they are not persuasive. 
Applicant generally argues the examples of Pignagnoli are outside the scope of the present claims, namely that examples 10-19 include a physical blowing agent in addition to formic acid/water. Applicant alleges Pignagnoli teaches away from excluding physical blowing agent. 
The Examiner has considered Applicant’s argument and remains unpersuaded that Pignagnoli is teaching away. The Examiner remains of the position that Pignagnoli clearly teaches formic acid alone or a mixture consisting of formic acid and water can be used as a blowing agent. This is evident given Pignagnoli’s teachings that physical blowing agent is optional and the fact that several of Pignagnoli’s inventive examples use formic acid alone or a mixture consisting of formic acid and water. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123(II). 
Applicant argues the specification illustrates unexpected results, namely the blends give good storage stability and other characteristics. This is not found persuasive as a comparison with the closest prior art (Pignagnoli) has not been performed. Moreover, it is noted Pignagnoli describes his blends as being storage stable (see “Clear, Stable” within Tables 1, ¶ 45). Applicant’s observation of enhanced storage stability is therefore seen to be expected in view of Pignagnoli or alternatively lacks significance to the extent that such observations can be regarded as “unexpected”. Pignagnoli. The flame retardancy characteristics appear to be the same within the inventive and comparative examples.
Further, it is evident that the claims at issue are not commensurate in scope with the evidence relied upon in support of Applicant’s allegation of unexpected results. Claim 1 only requires a generic “polyesterol”, “polyether alcohol prepared by addition of alkylene oxide to toluenediamine”, and “polyisocyanate” whereas particular materials are used within the experimental data in specific amounts. No specifics concerning the polyol or polyisocyanate materials are recited within the claims. No particular concentrations are being required within the claims. The claims are open to formic acid/water mixtures despite there being no evidence presented concerning such mixtures. The evidence fails to establish the results Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to reasonably extend the probative value thereof to encompass the entire scope claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764